DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/21 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 111, 112, 114-118, 135, 143 and 144 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The Examiner acknowledges the specification as filed discloses wherein the hydrophobic shell can cover about 50-100% of the surface area of the hydrophilic core, thus suggesting varying the completeness of coverage of the core-shell particle in at least [0059], but there is no direct correlation thereof to illustrate how such controls the degree of hydrophobicity of the hydrophobic shell.  Is the mere coverage of a larger surface area of the hydrophilic core intended to provide for a greater degree of hydrophobicity, and is control of the degree of hydrophobicity obtained by applying the hydrophobic shell to a larger amount of surface area?  
The Examiner also acknowledges the specification as filed discloses compositions used as the hydrophobic shell in [0059]; there is, however, no direct association thereof with any particular degree of hydrophobicity.  It is not clear if by “varying” of the noted compositions for the shell Applicant is suggesting modification to one of the listed hydrophobic shell compositions or if “varying” simply implies choosing one of the listed hydrophobic shells.  In either instance, no association with how such controls the degree of hydrophobicity of the shell is provided for. 
In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Gir. 1988), the current claims do not meet at least the following Undue Experimentation factors:
The level of predictability in the art - because, although in theory a more complete hydrophobic shell may impart more hydrophobicity thereto, it is difficult to predict to what extent such will control the degree of hydrophobicity; for example, a particular composition A used as the hydrophobic shell may impart more hydrophobicity to a hydrophilic core when applied to 50% of the surface area than a second chemically distinct composition B which is applied to 100% of the surface area of the hydrophilic core because of the mere nature of composition B.  The extent of correlation between completeness of the shell and control of degree of hydrophobicity is not clearly illustrated by the specification as filed. 
The amount of direction provided by the inventor - because Applicant merely states in the specification as filed wherein the composition and completeness of coverage of the hydrophobic shell may be varied, but offers no further direction thereof.  Applicant further offers a list of chemicals that may be used as the hydrophobic shell in [0059], but does not explicitly suggest what is intended by the term “varying;” for example, are the noted compositions for the shell in [0059] varied in some form by modification thereto or is the mere choosing of one particular shell from the listed hydrophobic shell chemicals considered to provide for “varying” of the composition.  The specification fails to offer any particular degree of hydrophobicity offered by any of the noted shells, and, it is difficult to predict how one of ordinary skill thus can control the hydrophobicity of the shell by “varying” the composition without any direction provided as to the hydrophobicity offered by the hydrophobic shell compositions.
The existence of working examples - because Applicant offers 2 examples, Examples 1 and 2, both of which use a single component of polystyrene for the hydrophobic shell formed by .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 111, 112, 114-118, 135, 143 and 144 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (US 3,252,904 – cited previously) in view of Tamsilian et al. (US 2014/0187451 – cited previously). 
With respect to independent claim 111, Carpenter discloses a method of treating a subterranean formation (col. 1, l. 10-20), the method comprising:
a particle (col. 3, l. 43-57) comprising:
a hydrophilic core comprising an acid (col. 3, l. 1-19, wherein the Examiner notes, Carpenter suggests polyacrylamides, i.e., a core material instantly disclosed by Applicant as hydrophilic; additionally, Tamsilian et al., cited below, defines polyacrylamide as hydrophilic – see p. 5, Table 2, first line thereof; furthermore, the reference explicitly suggests the polymers as swollen by aqueous liquids, and, thus hydrophilic);
placing a treatment composition comprising the particle in the subterranean formation (col. 2, l. 60-66; col. 10, l. 50-73); and

releasing at least a partial amount of the hydrochloric acid payload from the hydrophilic core (col. 2, l. 37-45; col. 12, l. 64-75).
With regard to the swelling of the hydrophilic core up to 25 times the volume of the composition, the Examiner notes, Carpenter suggests several examples of polymers that provide for such a swelling, as noted above. The reference additionally discloses wherein the upper limit of the size of the swollen particles is governed primarily by the size of the fracture openings within the formation during injection thereof, wherein the particles should be of such size that when swollen they enter the formation without significant tearing, so as to obviate the likelihood of plugging of the passageways at their mouths (col. 3, l. 51-57).  Therefore, with regard to any extent of the swelling range not explicitly provided for by Carpenter, it would have been obvious to one having ordinary skill in the art to swell the hydrophilic core to the extent of the range as claimed as based on the size of the fracture openings the particles are intended to penetrate since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Carpenter discloses the use of the particles noted above, wherein such particles reduce the loss of acid into the formation and provide for retarded acidizing action (col. 12, l. 64-75).  The reference further suggests various polymeric materials that may be selected for use as the hydrophilic polymer (col. 3, l. 9-col. 5, l. 50) and varying such polymers by using varying 
The reference, however, fails to disclose wherein the particle additionally comprises a hydrophobic shell, as well as wherein the composition of such a hydrophobic shell and completeness of coverage thereof is varied to control the degree of hydrophobicity of the shell.  
Tamsilian et al. teaches core-shell particles used in well treatment applications that contain a hydrophilic core and a hydrophobic shell (abstract); an example of a hydrophilic core material used therein includes polyacrylamide (Table 2).  The hydrolysis rate of the core material is adjusted by coating such with a hydrophobic shell, wherein it can be seen that the hydrolysis rate of the core is reduced (i.e. method 1 compared to method 2).  The coating of the hydrophilic core with the hydrophobic shell provides for an intelligent structure that delays the release of the hydrophilic polymer in the oil-water interface ([0015]-[0016]) and allows for it to be carried to a well location where release thereof is desired ([0019]).  Tamsilian et al. further suggests various compositions that can be used for such hydrophobic shells (Table 2) as well as wherein desirable quantities of the hydrophobic polymer for the shell are used ([0052]); the successful coating of the hydrophilic polymer by the hydrophobic coating is also evaluated ([0049]). The degree of 
Since both Carpenter and Tamsilian et al. teach the same hydrophilic core particle, i.e., polyacrylamide, used in a subterranean formation, wherein Tamsilian et al. further suggests coating thereof with a hydrophobic shell so as to delay the release, i.e., hydrolysis, of the hydrophilic core, and it is the intent of Carpenter to delay the release of the materials within the swellable hydrophilic polymer core material, it would have been obvious to one having ordinary skill in the art to try a hydrophobic coating/shell on the hydrophilic polyacrylamide particle/core of Carpenter in order to ensure delayed hydrolysis of the hydrophilic particle core within the formation until the desired location is reached for the release of acid therefrom.  A person of ordinary skill has good reason to pursue the known options within his or her technical grasp, i.e., placement of a hydrophobic coating on a hydrophilic core.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  The Examiner notes, Tamsilian et al. clearly suggests varying compositions and completeness of the coating controls the degree of hydrophobicity of the hydrophobic shell so that the hydrophilic core is released therefrom under the best conditions, and, therefore, one of ordinary skill in the art would recognize to choose a composition for the shell and thickness thereof that allows for the release of the hydrophilic core under the best conditions so that the hydrophilic core containing acid of Carpenter is released from the shell at the best time.  Additionally, the 
The Examiner notes, with regard to “adjusting a composition of a hydrophilic core,” the specification merely states the composition of the core may be adjusted, but does not clearly define the manner by which such is done, and, as such, the adjustment provided to the core by a coating thereof is considered to provide for an adjustment that reduces the hydrolysis rate of the hydrophilic core, and, thus the provision of the hydrophobic coating on the hydrophilic core of Carpenter for at least the reasons cited above is considered to provide for such. 
With respect to depending claim 112, Carpenter discloses wherein the treatment fluid composition is selected from the group as claimed (col. 1, l. 9-20).
With respect to depending claim 114, Carpenter discloses wherein the particles, i.e., hydrophilic core, may be in a range to as fine as 325 mesh, i.e., 44 microns, wherein the particles should be of such a size that when swollen they enter the formation without significant tearing (col. 3, l. 40-57).  Tamsilian et al. further suggests a shell size of less than 25 nanometers (Table 1).  As such, it would have been obvious to one having ordinary skill in the art when applying the shell of Tamsilian et al. to the core of Carpenter to provide for a size within the range as claimed in order to prevent significant tearing upon placement of the particles within the formation.  A person of ordinary skill would recognize the optimal size thereof to employ since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to depending claim 115, Tamsilian et al. suggests a shell thickness within the range as claimed (Table 1), and, as such, it would have been obvious to one having ordinary skill in the art to apply a hydrophobic shell having a thickness as claimed.
With respect to depending claim 116, Carpenter discloses wherein an payload is selected from the group as claimed (col. 3, l. 9-20; col. 4, l. 26-74; wherein a hydrophilic polymer and a crosslinker are disclosed as used as the core/particle).
With respect to depending claim 117, Carpenter, in view of the hydrophobic shell of Tamsilian et al., suggests releasing the hydrochloric acid payload from the core-shell particle as releasing or removing the hydrophilic core from at least part of the shell (see claim 111 explanation above; in addition, the Examiner notes, Carpenter discloses releasing the acid from the hydrophilic core and thus, in view of the application of the hydrophobic shell of Tamsilian et al. to the hydrophilic core of Carpenter, provides for release of the acid therefrom).
With respect to depending claim 118, Carpenter discloses the hydrophilic core comprising a polymer comprising a repeating unit as claimed (col. 3, l. 9-19, wherein at least polyacrylamide is disclosed).
With respect to depending claim 135, Tamsilian et al. suggests wherein the hydrophobic shell comprises a polymer comprising at least one repeating unit that is hydrophobic ([0028]; Table 2).
With respect to depending claim 143, Carpenter discloses combining the treatment fluid composition with at least one fluid to form a mixture as claimed, wherein the placing of the 
With respect to depending claim 144, Carpenter discloses wherein the treatment fluid composition comprises at least one component selected from the group as claimed (col. 10, l. 50-73).
Response to Arguments
Applicant’s arguments and amendments with respect to the 35 USC 112(b) rejections as set forth in the previous office action have been fully considered and are persuasive.  The noted rejections have been withdrawn. 
Applicant’s arguments with respect to the rejections of claims as unpatentable over Carpenter in view of Tamsilian have been fully considered, but they are not persuasive.
Applicant notes the amendments to independent claim 111 and asserts the combination fails to suggest “varying both the composition of a hydrophobic shell and completeness of coverage of the hydrophobic shell on the hydrophilic core of the core-shell particle to control the degree of hydrophobicity of the hydrophobic shell.”
The Examiner respectfully disagrees.  Tamsilian et al. clearly suggests a lengthy list of polymers that may be used for the hydrophobic shell, as well as wherein the completeness of the shell created therewith is made under conditions to produce a coating layer that solves in the organic phase, i.e., thereby controlling the degree of hydrophobicity, and releases the active polymer, i.e., hydrophilic core, under the best conditions.  As such, it is the position of the Office that Tamsilian suggests the newly added limitation as claimed and the rejection is maintained.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0145459 discloses microcapsules that encapsulate inorganic acids that are used to increase permeability in subterranean formations, wherein the capsule is formed from hydrophilic and hydrophobic polymers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
04/29/21